Citation Nr: 1227674	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-44 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for PTSD.

FINDING OF FACT

The evidence of record does not establish that the Veteran has PTSD linked to a verified in-service stressor, nor is he shown to have an acquired psychiatric disability that had its onset in or is otherwise attributable to his period of active duty. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, including PTSD, have not been met.  38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 513(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for PTSD in letters dated December 2008 and October 2009.  The letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini and Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to his claim and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records, post-service private and VA treatment records, and lay statements.  Additionally, the Veteran was afforded a VA examination in December 2011.

The Veteran has been afforded appropriate assistance in response to his claims.  Medical records have been received from those VA and private medical providers identified by the Veteran as having relevant records.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is unaware of any such outstanding evidence, to include medical records.

Accordingly, the Board will address the merits of the claim.




Service Connection Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davison v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay Evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as psychosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Corroboration of every detail of a claimed stressor, including personal participation, is not required.  Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of post traumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experience, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved involved a psychological or psychophysiological state of fear, helplessness, or horror.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that he suffers from PTSD as a result of his service in the Navy.

The Veteran's STRs were negative for any complaints, treatments, or diagnoses related to any psychiatric disorder.  The Veteran's service personnel records did not include details of any combat faced by the Veteran.  Although the Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal, he was not awarded any recognized combat medals in service.

In January 2008, the Veteran was screened for depression at a VA medical center.  The examiner noted that the Veteran was positive for depression, but did not discuss any stressor events in service. 

In February 2008, the Veteran was referred by his VA primary care physician for a psychiatric evaluation.  At the evaluation, the Veteran complained of dreams involving people brought onto his ship in Vietnam with limbs that had been removed.  He said that the nightmares had been present since he had been out of service, but had worsened after his second divorce in September 2006.  The Veteran also said that his life was never threatened and that there were no attacks on his ship while serving.  The Veteran described his mood as "kinda depressed."  The examiner noted that the Veteran had some symptoms of social anxiety and depression.  The examiner also commented that alcohol might have been a contributing factor to the Veteran's depressed mood.  The examiner diagnosed the Veteran with dyssomnia not otherwise specified and major depressive disorder versus alcohol-induced mood disorder.

For the next month, the Veteran was placed on a number of sleep aid medications, with some limited success.  At a March 2008 evaluation, the Veteran complained of the same symptoms of depression.  In this treatment report, the Veteran described a common nightmare involving a time he saw young men missing limbs at a VA hospital while in boot camp.  He noted that he has these nightmares more often when he is stressed.

In April 2008, the Veteran was once again evaluated at the VA Medical Center.  At this appointment, the examiner specifically considered and screened the Veteran for PTSD.  The Veteran reported that he had recurring dreams in which he imagined himself in the position of those who lost their limbs in Vietnam.  He denied ever being in direct combat or feeling that his life was threatened during his experience in Vietnam.  The Veteran's symptoms included nightmares, daytime flashbacks, persistent avoidance of crowds, places, people, or activities that reminded him of Vietnam, social withdrawal, and a restricted range of affect.  The examiner at this appointment diagnosed the Veteran with PTSD, and cited the Veteran seeing wounded service members as a stressor.

A May 2008 mental health note once again discussed the Veteran's symptoms and stressors.  The report reflected the Veteran's statement that he saw wounded soldiers while his vessel refueled a hospital ship off the coast of Vietnam.

In February 2009, after the Veteran filed for VA compensation for his PTSD, the RO issued a memorandum noting that it did not have enough information to determine whether the stressors the Veteran claimed (seeing wounded veterans at a hospital and on a ship while in service) had occurred.  At the time the memo was issued, the Veteran had not yet submitted any statements in support of his claim and had not sent in any information that can be used to verify a stressor.  One month later, the RO denied the Veteran's claim for service connection for PTSD.

In June 2009, after the rating decision was issued, the Veteran submitted a notice of disagreement in which he detailed the incidents he claimed were stressors while in service.  These included the time he saw wounded veterans at a hospital while donating blood, when he other wounded soldiers on a hospital ship, and when he would see bombs exploding over the sky in Vietnam.  He did not provide any specific dates of these incidents at the time he submitted the notice of disagreement.

In November 2009, the Veteran submitted a statement detailing his stressors.  They included the incidents in which he saw wounded veterans in a hospital and on a ship, and an incident in which a bupersman on another ship was mortally wounded by a loose hose.  The Veteran noted that he did not know the exact dates of the death of the bupersman, nor did he know the names of the wounded soldiers he saw. He estimated that he witnessed these events in October and November of 1970.

The Veteran also submitted a letter from his private psychologist, who detailed the same incidents and once again diagnosed the Veteran with PTSD.

In March 2010, the RO sent the Veteran a letter informing him that after a request to the Army and the Joint Services Records Research Center (JSRRC), the VA was unable to verify the incident based on the information provided by the Veteran.  The RO again requested that the Veteran provide more specific information, including either another 30-day timeframe of a stressful event that caused the Veteran's PTSD or the full name of the casualty the Veteran witnessed.

The Veteran responded in April 2010 by again describing the incidents and explaining that he did not have information on the wounded soldiers, but said that the incidents occurred sometime between June 1969 and September 1970.

In September 2010, the RO issued a statement of the case (SOC), which restated the denial of the Veteran's claim because the RO was unable to verify the Veteran's stressor information. The SOC again suggested that if the Veteran submitted more precise dates and information, the RO may be able to verify the Veteran's claim.

In May 2011, the JSRRC returned a response to a research request to verify the Veteran's claimed stressors.  The response detailed the Veteran's ship's activities throughout 1969.  The ship's records confirmed that there were times when hospital ships came into contact with the Veteran's refueling ship.  The JSRRC could not confirm that the Veteran saw any bombing in the sky, nor could it confirm the incident in which the bupersman died as a result of being struck by the hose.  The RO issued a supplemental statement of the case in August 2011 communicating that the Veteran's statements did not match the records of the ship on which he was stationed.  The supplemental statement reiterated that although the Veteran was diagnosed with PTSD, there was no credible evidence linking the diagnosis to service.

The Veteran submitted a statement in September 2011 explaining the engagement of his ship in 1969 and 1970.  He also provided a log from another ship, the USS Orleck, which showed that at one point, the Veteran's ship, the USS Taluga, refueled the Orleck.  No further interactions with the Veteran's ship or details regarding the Veteran's stressors appear in the submitted documents.

The Veteran was afforded a VA compensation examination in December 2011.  At this exam, the physician said that the Veteran did not meet the criteria for PTSD.  The examiner noted that the details of the Veteran's stressor statements varied considerably, which is not consistent with PTSD, and that the Veteran had no affective distress when describing his stressors and nightmares.  The examiner also said that the Veteran did exhibit some depressive symptoms which she determined were less than likely related to military service.

During the pendency of the Veteran's appeal, he submitted a statement from his private psychologist, which provided an overview of the treatment the psychologist provided.  The letter did not reveal any information which would assist in verifying the Veteran's stressors.

Analysis

As discussed above, despite numerous attempts, VA has not been able to verify any of the stressors described by the Veteran.  When the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the claimed stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors.  West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Although corroboration of every detail of a claimed stressor, including personal participation, is not required, some form of independent evidence that the incident occurred is necessary to support a claim for PTSD.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In this regard, the Board notes that the Veteran has not provided any corroborating evidence that his claimed PTSD stressors occurred.  Although he has made numerous statements to care providers and to the VA, the only independent evidence the Veteran has submitted is a ship log from the USS Orleck, which detailed that it was refueled by the USS Taluga.  The information in the ship log did not detail any event which was described as a stressor to the Veteran.

While the Veteran was found to not have PTSD at his VA compensation examination, the Board has considered the Veteran's treatment records from other private and VA care providers who have diagnosed the Veteran with PTSD.  In each of those instances, however, the care providers based their diagnoses on the Veteran's assertion that the stressors occurred and occurred in service.  In this respect, the Court has held that a medical professional's opinion based on a post-service examination of a veteran is not competent evidence that an in-service stressor occurred.  Cohen v. Brown, 10 Vet. App. 128, 145 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

A review of the Veteran's record indicates that he never faced combat.  Therefore, the provision which allows for a stressor to be verified by lay-evidence alone if the stressor occurred in combat does not apply.  38 C.F.R. § 3.304(f)(2) (2011).  Furthermore, in conversations with several physicians, the Veteran denied ever facing a life-threatening event in service.  Thus, the Veteran's claimed stressors were not due to the Veteran's legitimate fear of hostile military or terrorist activity as considered by the regulation.  38 C.F.R. § 3.304(f)(3) (2011).

The competent evidence of record, while demonstrating a diagnosis of either PTSD or depressive disorder, does not demonstrate that the disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, including PTSD.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


